Case 1:20-cv-02875-LDH-PK Document 31 Filed 11/13/20 Page 1 of 1 PageID #: 152
                                                      2001 ROSS AVENUE      AUSTIN           LONDON
                                                      SUITE 900             BEIJING          MOSCOW
                                                      DALLAS, TEXAS         BRUSSELS         NEW YORK
                                                      75201-2980            DALLAS           PALO ALTO
                                                                            DUBAI            RIYADH
                                                      TEL +1 214.953.6500   HONG KONG        SAN FRANCISCO
                                                      FAX +1 214.953.6503   HOUSTON          WASHINGTON
                                                      BakerBotts.com




                                                                            Jonathan Rubenstein
                                                                            TEL: 2149536594
                                                                            FAX: 2146614594
                                                                            jonathan.rubenstein@bakerbotts.com
    November 13, 2020

    VIA ECF

    The Honorable Peggy Kuo
    U.S. District Court for the Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

           Re:    NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-
                  02875-LDH-PK; Proposed Confidentiality Order

    Dear Magistrate Judge Kuo:

           Enclosed for your Honor’s consideration, please find a proposed Confidentiality Order,
    submitted jointly by NOVAGOLD and J Capital Research.

                                         Respectfully submitted,

                                         /s/ Jonathan Rubenstein
                                         Jonathan Rubenstein
